On June 29,2000, the defendant was sentenced to the following: Count I: Criminal Trespass to Property: Six (6) months in the Lewis and Clark County Jail; Count II: Partner or Family Member Assault, a misdemeanor: One (1) year in the Lewis and Clark County Jail; Count III: Criminal Trespass to Property, a misdemeanor: Six (6) months in the Lewis and Clark County Jail; Count IV: Criminal Trespass to Property, a misdemeanor: Six (6) months in the Lewis and Clark County Jail; Count V: Stalking, a misdemeanor: One (1) year in the Lewis and Clark County Jail; Count VI: Stalking, a felony: Five (5) years in the Montana State Prison. In addition, the defendant is sentenced to the Montana State Prison for a period of twenty (20) years, with five (5) years suspended, for persistent felony offender status. The sentences imposed for Counts I, II, II, IV, and V shall rim concurrently with each other and concurrently with the sentences imposed for Court VI and for the persistent felony offender status. The sentence imposed for persistent felony offender status shall run consecutively to the sentence imposed for Count VI.
On April 1,2004, the defendant's application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was advised of his right to be represented by counsel. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he did not wish to proceed at this time. The defendant advised the Division that he *34had not been in contact with his attorney, Michael Winsor, and desired to have his attorney present to represent him in this matter.
DATED this 30th day of April, 2004.
Therefore, it is the unanimous decision of the Sentence Review Division that the application for review of sentence shall be continued, thus allowing the defendant sufficient time to consult his attorney.
Done in open Court this 1st day of April, 2004.
Chairperson, Hon. Marc G. Buyske, Member, Hon. John Whelan and Alternate Member, Hon. Gregory R. Todd.